FLETCHER, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s opinion, except insofar as it holds that Dr. Weisbuch failed to make out a First Amendment claim against his employer.
The majority agrees, at least for the sake of decision, that Dr. Weisbuch met the threshold pleading requirements of a First Amendment claim by alleging that Gates and the Board deprived him of a valuable government benefit (his title and position as medical director) in retaliation for his threat to speak out on a matter of public concern (Gates’ failure to consider medical opinion in making Health Services decisions). Having met these threshold requirements, Dr. Weisbuch still might lose if his free-speech interest in making his statements is outweighed by the Department’s interest in “promoting the efficiency of the public services it performs through its employees,” Pickering v. Board of Educ., 391 U.S. 563, 568, 88 S.Ct. 1731, 1735, 20 L.Ed.2d 811 (1968), and “the effective and efficient fulfillment of its responsibilities to the public.” Connick v. Myers, 461 U.S. 138, 150, 103 S.Ct. 1684, 1692, 75 L.Ed.2d 708 (1983).
I part ways with the majority when it proceeds with this balancing test. On a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6), we should determine only whether Dr. Weisbuch’s allegations, if proved, would state a claim on which relief could be granted. Our review is limited to the contents of Dr. Weisbuch’s complaint. Federation of African American Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.1996). “Dismissal for failure to state a claim is proper only if it is clear that no relief could be granted under any set of facts that could be proved consistent with the allegations.” Argabright v. United States, 35 F.3d 472, 474 (9th Cir.1994) (citations and internal quotations omitted). In order to conduct the Pickering balancing analysis, we must weigh evidence regarding Dr. Weisbuch’s and his employer’s relative interests; such weighing is inappropriate, if not impermissible, at the dismissal stage.
Numerous federal appellate panels have applied the Pickering test. Few, however, have considered that test in the context of a motion to dismiss. Fewer still have affirmed dismissal in reliance on Pickering. See Jefferson v. Ambroz, 90 F.3d 1291, 1298 (7th Cir.1996) (Rovner, J., concurring) (noting that only extraordinary facts justified dismissal and that Pickering balance ordinarily requires further factual development); Hyland v. Wonder, 972 F.2d 1129, 1140 (9th Cir.1992) (remanding for further factual development on balancing issue), cert. denied, 508 U.S. 908, 113 S.Ct. 2337, 124 L.Ed.2d 248 (1993); Thomas v. Carpenter, 881 F.2d 828, 831-32 (9th Cir.1989) (remanding because balancing analysis cannot be completed on the basis of the pleadings alone), cert. denied, 494 U.S. 1028, 110 S.Ct. 1475, 108 L.Ed.2d 612 (1990). Where a court has affirmed dismissal, its decision generally rests on the plaintiffs failure to meet the “public concern” requirement, not on the Pickering balance. See Valot v. Southeast Local Sch. Dist. Bd. of Educ., 107 F.3d 1220, 1226-27 (6th Cir.1997) (affirming dismissal because plaintiff did not speak out on a matter of public concern); Luck v. Mazzone, 52 F.3d 475, 477 (2d Cir.1995) (affirming dismissal because challenged speech only implicated matters of private concern).
Had this case reached us on a motion for summary judgment, we could properly apply the Pickering balancing analysis. See Wheaton v. Webb-Petett, 931 F.2d 613, 618 (9th Cir.1991). The cases on which the majority supports its balancing analysis, Connick and Rankin v. McPherson, 483 U.S. 378, 107 S.Ct. 2891, 97 L.Ed.2d 315 (1987), reached the Supreme Court on summary judgment. Pickering itself reached the Court after ad*786ministrative proceedings and related state-court appeals. Waters v. Churchill, 511 U.S. 661, 114 S.Ct. 1878, 128 L.Ed.2d 686 (1994), the Court’s recent refinement of the Pickering /Rankin test, also involved the summary judgment stage.
The majority cites Hall v. Ford, 856 F.2d 255 (D.C.Cir.1988) to support its use of the balancing test at the dismissal stage. Majority op. at 783-784, note 1. Procedurally, Hall does resemble this case. But first off, Hall is at odds with Ninth Circuit precedent, and second, the D.C. Circuit perceived itself able to draw concrete “reasonable inferences” about possible “untoward consequences from the content, manner, time, and place of the employee’s speech.” Hall, 856 F.2d at 261. The Hall court extensively discussed the plaintiffs position, responsibilities, and protected speech and balanced them against his employer’s specific interest in formulating and implementing its athletic department policies. Id. at 264-65. The court concluded that “Hall could be dismissed for expressing views on matters within the core of his responsibilities that reflected a policy disagreement with his superiors such that they could not expect him to carry out their policy choices vigorously.” Id. at 265.
Here, however, the majority has no allegations in the pleadings that might allow adequate analysis specific to Dr. Weisbuch’s ease or the Department of Health’s actual policies and interests. Instead, the majority relies on “unadorned speculation,” Hall at 261, and inapposite analogies in reaching the conclusion that “the balance can only come out one way on the averments pleaded.” Majority op. at 783.
In the current procedural posture of this ease, we are ill-equipped and, in fact, under Ninth Circuit precedent precluded from determining whether the balance of interests tips in favor of Gates and the Board. See Hyland, 972 F.2d at 1140 (“This balancing inquiry cannot be resolved by this court at such an early stage in the proceedings.”) (emphasis added); Thomas, 881 F.2d at 832. The district court did not treat the defendants’ motion as one for summary judgment, nor can we. The defendants have presented no evidence, and, indeed, at this stage are precluded from introducing evidence, that Dr. Weisbuch’s threatened statements disrupted the Department’s operations at all, let alone whether they were “sufficiently disruptive to justify his [demotion] despite the protected content of the speech.” Hyland, 972 F.2d at 1140. The district court dismissed the complaint summarily, in a two-paragraph order containing no analysis of Dr. Weisbuch’s claims. The record in this case is not sufficiently developed to justify the majority’s conclusion that the Pickering balance can only tip in the defendants’ favor.
I also disagree with the majority’s suggestion that the outcome might differ if Dr. Weisbuch had been “punished.” In an appeal from dismissal under Rule 12(b)(6), we must accept as true Dr. Weisbuch’s allegation that he was demoted for threatening to contact the Board. Federation of African American Contractors, 96 F.Sd at 1207. The majority assumes that this threat involved constitutionally-protected speech. Once we determine that Dr. Weisbuch was demoted in retaliation for exercising his First Amendment rights, whether he was “punished” plays no role in our analysis.
I would remand this case to the district court for further factual development on Dr. Weisbuch’s First Amendment claims. I respectfully dissent from the majority’s contrary holding.